           Case 1:18-cr-00468-WFK Document 33 Filed 05/30/19 Page 1 of 4 PageID #: 166
                                                          LAW OFFICE OF

                                              MICHAEL K. BACHRACH
                                                     276 FIFTH AVENUE, SUITE 501
                                                        NEW YORK, N.Y. 10001
                                                              ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                              TEL. (212) 929‐0592 • FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                            http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                     michael@mbachlaw.com

                                                             May 30, 2019

         By ECF and by email
         Hard Copy to Follow

         The Hon. William F. Kuntz
         United States District Court Judge
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

                                                             Re: United States v. Ali Saleh,
                                                             18 Cr. 468 (WFK)

         Dear Judge Kuntz:

                 We represent Defendant Ali Saleh in the above-referenced matter and write in advance of
         trial to provide a written record of certain of Defendant’s objections to the Government’s
         Requests to Charge, dated, May 28, 2019 (Doc. No. 28).

                   Our written objections are as follows:

                   1.       Objection to Gov’t Request No. 17 (Basing Verdict on Sympathy)

                The defense has no objection to instructing the jury that its verdict should not be based on
         sympathy, however, if the Court chooses to do so then the instruction should be fairly balanced
         and carry equal weight in relation to both a conviction and an acquittal.

                 The Government’s proposed language is adapted from Sand, Modern Federal Jury
         Instructions, Instr. 2-12, but omits some language that we believe crucial to ensuring that this
         charge does not unfairly bias the jury to favor one party over the other. The model instruction
         from Sand reads:

                            If you have a reasonable doubt as to the defendant’s guilt, you
                            should not hesitate for any reason to find a verdict of acquittal.
                            But on the other hand, if you should find that the government has
                            met its burden of proving the defendant’s guilt beyond a
                            reasonable doubt, you must not hesitate because of sympathy, or
                            any other reason, to render a verdict of guilty.
       Case 1:18-cr-00468-WFK Document 33 Filed 05/30/19 Page 2 of 4 PageID #: 167
The Hon. William F. Kuntz
May 30, 2019
Page 2 of 4

              In the Government’s version, however, the Government omits from the hesitation
      language from the first sentence (“If you have a reasonable doubt as to the defendant’s guilt, you
      should not hesitate for any reason to find a verdict of acquittal.”) and truncates that part of the
      instruction to simply read, “If you have a reasonable doubt as to the defendant’s guilt, you must
      find a verdict of acquittal.” Because the Government does not similarly truncate the language
      related to a verdict of guilt, the defense respectfully submits that if this Court chooses to
      incorporate a sympathy instruction into its Jury Charge, the language from Sand should be
      followed without amendment or omission to ensure that the jury in not unfairly prejudiced by the
      charge.

             2.      Objection to Gov’t Request No. 18 (Punishment)

              The Government has requested that this Court instruct the jury, in sum and substance,
      that the jury should not allow the defendant’s potential punishment to influence its deliberations.
      To counsel’s knowledge, however, the Second Circuit has never endorsed instructing the jury on
      this issue. This is likely the case because instructing the jury on punishment draws unnecessary
      attention to an issue that is beyond the jury’s role, and neither party can predict how jurors will
      react once the issue is introduced.

              As such, the defense respectfully submits that the jury should only be instructed on the
      issue of punishment if the defense first opens the door – something that at present we can foresee
      no need to do.

             3.      Objection to Gov’t Request No. 20 (All Available Evidence Need Not
                     be Produced)

              The Government proposes that this Court instruct the jury, in relevant part, that “although
      a reasonable doubt can arise from lack of evidence, I instruct you that the law does not require
      the government to call as witnesses all persons who may appear to have some knowledge of the
      matters in issue at this trial. Nor does the law require that all things mentioned during the course
      of the trial be produced as exhibits.” Gov’t Request No. 20. The defendant objects to the
      inclusion of this language in this Court’s jury charge, and respectfully submits that its inclusion
      could unfairly prejudice the defendant’s right to a fair trial.

             The Government is requesting language that has been specifically cautioned against by
      the Sand treatise. Sand explicitly states:

                     No instruction is recommended … to the effect that the prosecution
                     is not legally required to call all witnesses with knowledge of the
                     facts or offer as exhibits all pertinent documents…. It is not
                     recommended for use here, because the failure to call all witnesses
                     with knowledge does not require a cautionary instruction to correct
                     a hidden bias that might influence the jury. When the defense
                     claims that the prosecution does not call cumulative witnesses, the
                     prosecution probably can adequately deal with it on summation.
       Case 1:18-cr-00468-WFK Document 33 Filed 05/30/19 Page 3 of 4 PageID #: 168
The Hon. William F. Kuntz
May 30, 2019
Page 3 of 4


      Sand, Modern Federal Jury Instructions, Commentary to Instr. 4-4, at 4-26, citing, United States
      v. Johnson, 371 F.2d 800, 807 (3d Cir. 1967), United States v. Armone, 363 F.2d 385 (2d Cir.
      1966), Wilson v. United States, 352 F.2d 889, 892 (8th Cir. 1966).

              The defense respectfully submits that the caution expressed in Sand should be followed
      in this case. Not only is a cautionary instruction unnecessary to correct a hidden bias, in this
      instance the instruction could unfairly prejudice the defendant by creating in the jury a belief that
      only minimal evidence is required to establish the defendant’s guilt, thus watering down the
      jury’s understanding of the Government’s burden of proof. For these reasons, the defense
      respectfully submits that the Government’s proposed language should be rejected by this Court.

             4.      Objection to Gov’t Request No. 21 (Particular Investigative
                     Techniques Not Required)

             The Government’s proposed charge is essentially a restatement of Sand, Instr. 4-4
      (discussed above), with some added, inflammatory language, while at the same time omitting
      additional language necessary to ensure a fair and balanced charge.

               The Government adds to the proposed charge, “The Government is not on trial,” a
      statement that is both unnecessary and inflammatory. There will be no question in the jurors’
      minds that Mr. Saleh is on trial, not the Government. Expressly stating such a known and
      obvious fact could too easily be inferred by the jury as an express admonition from the Court not
      to trust the arguments of defense counsel, thus implicitly maligning not merely the defendant but
      his attorneys as well. Such a statement coming from this Court, a person assured of respect and
      trust, will unfairly prejudice the defendant by thumbing the scales of justice to the Government’s
      aid.

             The Government also omits from the proposed change, the long-used statement, “You
      may consider these facts in deciding whether the government has met its burden of proof,
      because as I told you, you should look at all of the evidence or lack of evidence in deciding
      whether the defendant is guilty.” Sand, Modern Federal Jury Instructions, Commentary to Instr.
      4-4. This statement is essential to ensuring that the entirety of the charge is both fair and
      balanced, and not unduly prejudicial to either side.

              The defense respectfully submits that if this Court chooses to include a charge instructing
      the jury that specific investigation techniques are not required, then it should do so following the
      model charge as proposed in the Sand treatise, including all of the language proposed by Sand
      and omitting the inflammatory language added by the Government. Should this Court choose to
      do so, the charge would read as follows:

                     During the trial you have heard testimony of witnesses and
                     argument by counsel that the government did not utilize specific
                     investigative techniques. (For example, no fingerprints were taken
                     an no transmitting device was utilized during the defendant’s
       Case 1:18-cr-00468-WFK Document 33 Filed 05/30/19 Page 4 of 4 PageID #: 169
The Hon. William F. Kuntz
May 30, 2019
Page 4 of 4

                     alleged conversations with the agent.) You may consider these
                     facts in deciding whether the government has met its burden of
                     proof, because as I told you, you should look at all of the evidence
                     or lack of evidence in deciding whether the defendant is guilty.
                     However, you also are instructed that there is no legal requirement
                     that the government use any of these specific investigative
                     techniques to prove its case. (There is no requirement to attempt to
                     take fingerprints, or that it offer fingerprints or tape recordings in
                     evidence.) Law enforcement techniques are not your concern.

                     Your concern, as I have said, is to determine whether or not, on the
                     evidence or lack of evidence, the defendant’s guilt has been proved
                     beyond a reasonable doubt.

      Sand, Modern Federal Jury Instructions, Inst. 4-4, citing, inter alia, United States v. Saldarriaga,
      204 F.3d 50 (2d Cir. 2000), United States v. Cheung Kin Ping, 555 F.2d 1069 (2d Cir. 1977).

                Additionally, this Court should only use this instruction, assuming it chooses to use it at
      all, if the defense first opens the door to it by “unfairly put[ting] the government’s investigat[ive]
      techniques on trial.” See Sand, Modern Federal Jury Instructions, Commentary to Inst. 4-4, at 4-
      25; see also id. at 4-25 to 4-26 (for further discussion).

                                                --------------------

             As always, we thank Your Honor for your time and consideration. Defendant also
      reserves the right to assert additional objections, orally or in writing, at or before the charge
      conference in this case.

                                                     Respectfully submitted,

                                                     /S/

                                                     Michael K. Bachrach
                                                     Anthony L. Ricco
                                                     Steve Zissou
                                                     Attorneys for Defendant Ali Saleh

      cc:    All parties of record (by ECF)
